Exhibit 10.2

 

EXECUTION COPY

 

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of May 13, 2004

 

by and between

 

SHUFFLE MASTER, INC.

 

and

 

CASINOS AUSTRIA AG

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions.

 

 

 

 

2.

Shelf Registration.

 

 

 

 

3.

Liquidated Damages.

 

 

 

 

4.

Registration Procedures.

 

 

 

 

5.

Registration Expenses.

 

 

 

 

6.

Indemnification.

 

 

 

 

7.

Rules 144 and 144A.

 

 

 

 

8.

Underwritten Registrations.

 

 

 

 

9.

Miscellaneous.

 

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of May 13,
2004, by and between Shuffle Master, Inc., a Minnesota corporation (the
“Company”), and Casinos Austria AG (“Initial Shareholder”).

 

This Agreement is entered into in connection with the Stock Purchase Agreement
dated May 13, 2004 (the “Stock Purchase Agreement”) by and between Shuffle
Master Management-Service GmbH and Shuffle Master GmbH, on the one hand, and
Casinos Austria Aktiengesellschaft and CAI Casinovest Middle East GmbH, on the
other hand, which provides for the acquisition of CARD Casinos Austria Research
and Development GmbH & Co. KG (“CARD”) by the Company and, among other
transactions, provides for the issuance by the Company to the Initial
Shareholder of 767,076 shares of common stock, par value $.01 per share, of the
Company (the “Shares”), together with the rights evidenced by such Shares to the
extent provided for in the Shareholder Rights Agreement dated as of June 26,
1998 between the Company and Norwest Bank Minnesota, N.A., as Rights Agent.

 

In order to induce the Initial Shareholder to enter into the Stock Purchase
Agreement, the Company has agreed to provide the registration rights set forth
in this Agreement for the benefit of the Initial Shareholder and subsequent
holders of the Shares as provided herein.  The execution and delivery of this
Agreement is a condition to the Initial Shareholder’s obligation to acquire the
Shares pursuant to the Stock Purchase Agreement.

 

The parties hereto hereby agree as follows:

 

1.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Agreement”:  See the first introductory paragraph hereto.

 

“Amendment Effectiveness Deadline Date”:  See Section 2(d)(i) hereof.

 

“Business Day”:  Any day that is not a Saturday, Sunday or a day on which
banking institutions in the City of New York are authorized or required by law
or executive order to be closed.

 

“CARD”:  See the second introductory paragraph hereto.

 

“Closing Date”:  May 13, 2004.

 

“Company”:  See the first introductory paragraph hereto.

 

“Controlling Person”:  See Section 6 hereof.

 

“Deferral Period”:  See Section 3(b) hereof.

 

“Designated Counsel”:  One nationally recognized firm of counsel experienced in
securities laws matters chosen by the Holders of a majority of the Registrable
Securities to be

 

--------------------------------------------------------------------------------


 

included in a Registration Statement for a Shelf Registration, with the consent
of the Company (which consent will not be unreasonably withheld).

 

“Effectiveness Date”:  The 210th day after the Closing Date.

 

“Effectiveness Period”:  See Section 2(a) hereof.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

 

“Filing Date”:  The 120th day after the Closing Date.

 

“Holder”:  Any beneficial owner from time to time of Registrable Securities.

 

“Indemnified Holder”:  See Section 6 hereof.

 

“Indemnified Person”:  See Section 6 hereof.

 

“Indemnifying Person”:  See Section 6 hereof.

 

“Initial Shareholder”:  See the first introductory paragraph hereto.

 

“Initial Shelf Registration”:  See Section 2(a) hereof.

 

“Inspectors”:  See Section 4(k) hereof.

 

“Liquidated Damages”:  See Section 3(a) hereof.

 

“Liquidated Damages Payment Date”:  See Section 3(c) hereof.

 

“Notice and Questionnaire”: means a written notice delivered to the Company
containing substantially the information called for by the Form of Selling
Securityholder Notice and Questionnaire attached as Appendix A hereto.

 

“Person”: An individual, partnership, corporation, limited liability company,
unincorporated association, trust or joint venture, or a governmental agency or
political subdivision thereof.

 

“Prospectus”: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

 

“Records”:  See Section 4(k) hereof.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities”:  All Shares upon original issuance thereof and at all
times subsequent thereto, together with (a) any additional shares of SMI common
stock issued or distributed by way of a dividend, stock split or other
distribution in respect of the Shares, and (b) any shares of SMI common stock
acquired by way of any rights offering or similar offering made in respect of
the Shares (all shares of SMI common stock so issued, distributed or acquired
pursuant to clauses (a) or (b), “Additional Shares”); provided, that all such
Shares and Additional Shares shall cease to be Registerable Securities, in any
case, upon the earliest to occur of (i) a Registration Statement covering such
Shares or such Additional Shares having been declared effective by the SEC and
such Shares or such Additional Shares having been disposed of in accordance with
such effective Registration Statement, (ii) such Shares or such Additional
Shares having been sold in compliance with Rule 144 or being able to (except
with respect to affiliates of the Company within the meaning of the Securities
Act) be sold in compliance with Rule 144(k), or (iii) such Shares or such
Additional Shares ceasing to be outstanding.

 

“Registration Default”:  See Section 3(a) hereof.

 

“Registration Statement”: Any registration statement of the Company filed with
the SEC pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all documents incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 144”: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer of such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

 

“Rule 144A”: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

 

“Rule 415”: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC”:  The U.S. Securities and Exchange Commission.

 

“Securities Act”:  The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Selling Holder”: On any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Shares”:  See the second introductory paragraph hereto.

 

“Shelf Registration”:  See Section 2(b) hereof.

 

3

--------------------------------------------------------------------------------


 

“Shelf Registration Statement”:  See Section 2(b) hereof.

 

“Stock Purchase Agreement”:  See the second introductory paragraph hereto.

 

“Subsequent Shelf Registration”:  See Section 2(b) hereof.

 

“Underwritten Registration” or “Underwritten Offering”: A registration in which
Registrable Securities are sold to an underwriter for reoffering to the public.

 

2.             Shelf Registration.

 

(a)         Shelf Registration.  The Company shall file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Securities (the “Initial Shelf
Registration”) on or prior to the Filing Date.

 

The Initial Shelf Registration shall be on Form S-3 or another appropriate form
permitting registration of the Registrable Securities for resale by Holders in
the manner or manners designated by them (excluding Underwritten Offerings) and
set forth in the Initial Shelf Registration.  The Company shall not permit any
securities other than the Registrable Securities to be included in the Initial
Shelf Registration or any Subsequent Shelf Registration (as defined below).

 

The Company shall use its commercially reasonable efforts to cause the Initial
Shelf Registration to be declared effective under the Securities Act on or prior
to the Effectiveness Date and to keep the Initial Shelf Registration
continuously effective under the Securities Act until the date (A) that is two
years after the Closing Date (such period, as it may be shortened pursuant to
clauses (i), (ii) or (iii) immediately following, the “Effectiveness Period”),
or such shorter period ending when (i) all of the Registrable Securities covered
by the Initial Shelf Registration have been sold in the manner set forth and as
contemplated in the Initial Shelf Registration, (ii) the date on which all the
Registrable Securities (x) held by Persons who are not affiliates of the Company
may be resold pursuant to Rule 144(k) under the Securities Act or (y) cease to
be outstanding, (iii) all the Registrable Securities have been resold pursuant
to Rule 144 under the Securities Act or (B) a Subsequent Shelf Registration
covering all of the Registrable Securities has been declared effective under the
Securities Act.

 

(b)        Subsequent Shelf Registrations.  If the Initial Shelf Registration
ceases to be effective for any reason at any time during the Effectiveness
Period (other than because of the sale of all of the Registrable Securities
registered thereunder), the Company shall use its commercially reasonable
efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 45 days of such cessation
of effectiveness amend the Initial Shelf Registration in a manner reasonably
expected by the Company to obtain the withdrawal of the order suspending the
effectiveness thereof, or file an additional “shelf” Registration Statement
pursuant to Rule 415 covering all of the Registrable Securities (a “Subsequent
Shelf Registration”).  If a Subsequent Shelf Registration is filed, the Company
shall use its commercially reasonable efforts to cause the Subsequent Shelf
Registration to be declared effective under the Securities Act as soon as
practicable after such filing (or if filed during a Deferral Period, after
expiration of such Deferral Period) and to keep such Registration

 

4

--------------------------------------------------------------------------------


 

Statement continuously effective for the balance of the Effectiveness Period. 
As used herein, the term “Shelf Registration” means the Initial Shelf
Registration or any Subsequent Shelf Registration and the term “Shelf
Registration Statement” means any Registration Statement filed in connection
with a Shelf Registration.

 


(C)         SUPPLEMENTS AND AMENDMENTS.  THE COMPANY SHALL PROMPTLY SUPPLEMENT
AND AMEND A SHELF REGISTRATION IF REQUIRED BY THE RULES, REGULATIONS OR
INSTRUCTIONS APPLICABLE TO THE REGISTRATION FORM USED FOR SUCH SHELF
REGISTRATION, IF REQUIRED BY THE SECURITIES ACT, OR IF REASONABLY REQUESTED BY
THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES COVERED BY SUCH SHELF
REGISTRATION STATEMENT.

 


(D)        NOTICE AND QUESTIONNAIRE.  EACH HOLDER AGREES THAT IF SUCH HOLDER
WISHES TO SELL REGISTRABLE SECURITIES PURSUANT TO A SHELF REGISTRATION STATEMENT
AND RELATED PROSPECTUS, IT WILL DO SO ONLY IN ACCORDANCE WITH THIS SECTION 2(D)
AND SECTION 4A HEREOF.  EACH HOLDER WISHING TO SELL REGISTRABLE SECURITIES
PURSUANT TO A SHELF REGISTRATION STATEMENT AND RELATED PROSPECTUS WHEN THE
INITIAL SHELF REGISTRATION STATEMENT FIRST BECOMES EFFECTIVE AGREES TO DELIVER A
NOTICE AND QUESTIONNAIRE TO THE COMPANY AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO
THE DATE THAT THE INITIAL SHELF REGISTRATION IS DECLARED EFFECTIVE UNDER THE
SECURITIES ACT.  FROM AND AFTER THE DATE THE INITIAL SHELF REGISTRATION
STATEMENT IS DECLARED EFFECTIVE, THE COMPANY SHALL, AS PROMPTLY AS PRACTICABLE
AFTER THE DATE A FULLY COMPLETED AND LEGIBLE NOTICE AND QUESTIONNAIRE, TOGETHER
WITH SUCH OTHER INFORMATION AS THE COMPANY MAY REASONABLY REQUEST, IS RECEIVED
BY THE COMPANY, AND IN ANY EVENT UPON THE LATER OF (X) FORTY-FIVE (45) DAYS
AFTER SUCH DATE OR (Y) TEN (10) BUSINESS DAYS AFTER THE EXPIRATION OF ANY
DEFERRAL PERIOD IN EFFECT WHEN THE NOTICE AND QUESTIONNAIRE IS RECEIVED BY THE
COMPANY:

 


(I)            IF REQUIRED BY APPLICABLE LAW, FILE WITH THE SEC A POST-EFFECTIVE
AMENDMENT TO THE SHELF REGISTRATION STATEMENT  OR A SUBSEQUENT SHELF
REGISTRATION OR PREPARE AND, IF REQUIRED BY APPLICABLE LAW, FILE A SUPPLEMENT TO
THE RELATED PROSPECTUS OR A SUPPLEMENT OR AMENDMENT TO ANY DOCUMENT INCORPORATED
THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT THE HOLDER
DELIVERING SUCH NOTICE AND QUESTIONNAIRE IS NAMED AS A SELLING SECURITYHOLDER IN
THE SHELF REGISTRATION STATEMENT AND THE RELATED PROSPECTUS IN SUCH A MANNER AS
TO PERMIT SUCH HOLDER TO DELIVER SUCH PROSPECTUS TO PURCHASERS OF THE
REGISTRABLE SECURITIES (SUBJECT TO THE RIGHTS OF THE COMPANY UNDER SECTION 3(B)
TO CREATE A DEFERRAL PERIOD) IN ACCORDANCE WITH APPLICABLE LAW AND, IF THE
COMPANY SHALL FILE A POST-EFFECTIVE AMENDMENT TO THE SHELF REGISTRATION
STATEMENT, USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH POST-EFFECTIVE
AMENDMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS
REASONABLY PRACTICABLE, BUT IN ANY EVENT BY THE DATE (THE “AMENDMENT
EFFECTIVENESS DEADLINE DATE”) THAT IS FORTY-FIVE (45) DAYS AFTER THE DATE SUCH
POST-EFFECTIVE AMENDMENT IS REQUIRED BY THIS CLAUSE TO BE FILED;

 


(II)           PROVIDE SUCH HOLDER COPIES OF ANY DOCUMENTS FILED PURSUANT TO
SECTION 2(D)(I); AND

 

5

--------------------------------------------------------------------------------


 


(III)          NOTIFY SUCH HOLDER AS PROMPTLY AS PRACTICABLE AFTER THE
EFFECTIVENESS UNDER THE SECURITIES ACT OF ANY POST-EFFECTIVE AMENDMENT FILED
PURSUANT TO SECTION 2(D)(I); PROVIDED THAT IF SUCH NOTICE AND QUESTIONNAIRE IS
DELIVERED DURING A DEFERRAL PERIOD, THE COMPANY SHALL SO INFORM THE HOLDER
DELIVERING SUCH NOTICE AND QUESTIONNAIRE AND SHALL TAKE THE ACTIONS SET FORTH IN
CLAUSES (I) AND (II) ABOVE UPON EXPIRATION OF THE DEFERRAL PERIOD. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, (I) THE COMPANY SHALL
BE UNDER NO OBLIGATION TO NAME ANY HOLDER THAT HAS NOT DELIVERED A FULLY
COMPLETE AND LEGIBLE NOTICE AND QUESTIONNAIRE TO THE COMPANY, TOGETHER WITH SUCH
OTHER INFORMATION AS THE COMPANY MAY REASONABLY REQUEST, IN ACCORDANCE WITH THIS
SECTION 2(D) AND (II) THE AMENDMENT EFFECTIVENESS DEADLINE DATE SHALL BE
EXTENDED BY UP TO TEN (10) BUSINESS DAYS FROM THE EXPIRATION OF A DEFERRAL
PERIOD (AND THE COMPANY SHALL INCUR NO OBLIGATION TO PAY LIQUIDATED DAMAGES
DURING SUCH EXTENSION) IF SUCH DEFERRAL PERIOD SHALL BE IN EFFECT ON THE
AMENDMENT EFFECTIVENESS DEADLINE DATE.

 


3.             LIQUIDATED DAMAGES.

 


(A)         THE COMPANY AND THE INITIAL SHAREHOLDER AGREE THAT THE HOLDERS OF
REGISTRABLE SECURITIES WILL SUFFER DAMAGES IF THE COMPANY FAILS TO FULFILL ITS
OBLIGATIONS UNDER SECTION 2 HEREOF AND THAT IT WOULD NOT BE FEASIBLE TO
ASCERTAIN THE EXTENT OF SUCH DAMAGES WITH PRECISION.  ACCORDINGLY, THE COMPANY
AGREES TO PAY LIQUIDATED DAMAGES ON THE REGISTRABLE SECURITIES (“LIQUIDATED
DAMAGES”) UNDER THE CIRCUMSTANCES AND TO THE EXTENT SET FORTH BELOW (EACH OF
WHICH SHALL BE GIVEN INDEPENDENT EFFECT; EACH A “REGISTRATION DEFAULT”):

 


(I)            IF THE INITIAL SHELF REGISTRATION IS NOT FILED ON OR PRIOR TO THE
FILING DATE, THEN COMMENCING ON THE DAY AFTER THE FILING DATE;

 


(II)           IF A SHELF REGISTRATION IS NOT DECLARED EFFECTIVE BY THE SEC ON
OR PRIOR TO THE EFFECTIVENESS DATE, THEN COMMENCING ON THE DAY AFTER THE
EFFECTIVENESS DATE;

 


(III)          IF A SHELF REGISTRATION HAS BEEN DECLARED EFFECTIVE AND SUCH
SHELF REGISTRATION CEASES TO BE EFFECTIVE AT ANY TIME DURING THE EFFECTIVENESS
PERIOD (OTHER THAN AS PERMITTED UNDER SECTION 3(B)), THEN COMMENCING ON THE DAY
AFTER THE DATE SUCH SHELF REGISTRATION CEASES TO BE EFFECTIVE;

 


(IV)          IF ANY POST-EFFECTIVE AMENDMENT FILED PURSUANT TO SECTION 2(D)(I)
HAS NOT BECOME EFFECTIVE UNDER THE SECURITIES ACT ON OR PRIOR TO THE AMENDMENT
EFFECTIVENESS DEADLINE DATE, THEN COMMENCING ON THE DAY AFTER THE AMENDMENT
EFFECTIVENESS DEADLINE DATE; AND

 


(V)           IF THE AGGREGATE DURATION OF DEFERRAL PERIODS IN ANY PERIOD
EXCEEDS THE NUMBER OF DAYS PERMITTED IN RESPECT OF SUCH PERIOD PURSUANT TO
SECTION 3(B), THEN COMMENCING ON THE DAY THAT CAUSED THE LIMIT ON THE AGGREGATE
DURATION OF DEFERRAL PERIODS TO BE EXCEEDED,

 

6

--------------------------------------------------------------------------------


 

Liquidated Damages shall accrue on the Registrable Securities (in the case of
clauses (i), (ii), (iii) and (v)), or solely on the Registrable Securities that
are registered by such post-effective amendment in the case of clause (iv), at a
rate of US$0.05 per annum per share of Registrable Securities (based on the
number of shares of the Company’s common stock issued and outstanding on the
Closing Date, to be adjusted appropriately for stock splits, stock dividends,
stock recombinations and the like) for the first 90 days (whether or not
consecutive) during which a Registration Default exists, and at a rate of
US$0.10 per annum per share of Registrable Securities (based on the number of
shares of the Company’s common stock issued and outstanding on the Closing Date,
to be adjusted appropriately for stock splits, stock dividends, stock
recombinations and the like) thereafter if a Registration Default exists for
more than 90 days (whether or not consecutive); provided that Liquidated Damages
on the Registrable Securities may not accrue under more than one of the
foregoing clauses (i), (ii), (iii), (iv) and (v) at any one time; and provided
further that (1) upon the filing of the Initial Shelf Registration as required
hereunder (in the case of clause (a)(i) of this Section 3), (2) upon the
effectiveness of a Shelf Registration as required hereunder (in the case of
clause (a)(ii) of this Section 3), (3) upon the effectiveness of a Shelf
Registration which had ceased to remain effective (in the case of clause
(a)(iii) of this Section 3), (4) upon the effectiveness of a post-effective
amendment as required hereunder (in the case of clause (a)(iv) of this
Section 3), or (5) upon the termination of the Deferral Period that caused the
limit on the aggregate duration of Deferral Periods to be exceeded (in the case
of clause (a)(v) of this Section 3), Liquidated Damages on the Registrable
Securities as a result of such clause shall cease to accrue.  It is understood
and agreed that, notwithstanding any provision to the contrary, no Liquidated
Damages shall accrue on any Registrable Securities that are then covered by, and
may be sold under, an effective Shelf Registration Statement.  Notwithstanding
the foregoing, no Liquidated Damages shall accrue as to any security from and
after the earlier of (x) the date such security ceases to be a Registrable
Security and (y) expiration of the Effectiveness Period.

 


(B)        NOTWITHSTANDING SECTION 3(A), THE COMPANY, UPON WRITTEN NOTICE TO THE
HOLDERS, SHALL BE PERMITTED TO SUSPEND THE AVAILABILITY OF A REGISTRATION
STATEMENT COVERING THE REGISTRABLE SECURITIES FOR ANY BONA FIDE REASON
WHATSOEVER FOR UP TO 30 CONSECUTIVE DAYS (THE “DEFERRAL PERIOD”) IN ANY 90-DAY
PERIOD WITHOUT BEING OBLIGATED TO PAY LIQUIDATED DAMAGES; PROVIDED THAT DEFERRAL
PERIODS MAY NOT TOTAL MORE THAN 90 DAYS IN THE AGGREGATE IN ANY TWELVE-MONTH
PERIOD.  THE COMPANY SHALL NOT BE REQUIRED TO SPECIFY IN THE WRITTEN NOTICE TO
THE HOLDERS THE NATURE OF THE EVENT GIVING RISE TO THE DEFERRAL PERIOD.

 


(C)         SO LONG AS THE SHARES REMAIN OUTSTANDING, THE COMPANY SHALL NOTIFY
THE HOLDERS WITHIN FIVE BUSINESS DAYS AFTER EACH AND EVERY DATE ON WHICH AN
EVENT OCCURS IN RESPECT OF WHICH LIQUIDATED DAMAGES ARE REQUIRED TO BE PAID. 
ANY AMOUNTS OF LIQUIDATED DAMAGES DUE PURSUANT TO CLAUSE (A)(I), (A)(II),
(A)(III), (A)(IV) OR (A)(V) OF THIS SECTION 3 WILL BE PAYABLE IN CASH ON
APRIL 15 AND OCTOBER 15 OF EACH YEAR (EACH, A “LIQUIDATED DAMAGES PAYMENT
DATE”), COMMENCING WITH THE FIRST SUCH LIQUIDATED DAMAGES PAYMENT DATE OCCURRING
AFTER ANY SUCH LIQUIDATED DAMAGES COMMENCES TO ACCRUE, TO HOLDERS OF RECORD OF
THE APPLICABLE REGISTRABLE SECURITIES ON THE IMMEDIATELY PRECEEDING APRIL 1 AND
OCTOBER 1, WHETHER OR NOT SUCH DAY IS A BUSINESS DAY.  THE AMOUNT OF LIQUIDATED
DAMAGES FOR REGISTRABLE SECURITIES WILL BE DETERMINED BY MULTIPLYING THE
APPLICABLE RATE OF LIQUIDATED DAMAGES BY THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES OUTSTANDING ON THE FIRST LIQUIDATED DAMAGES PAYMENT DATE

 

7

--------------------------------------------------------------------------------


 

following such Registration Default in the case of the first such payment of
Liquidated Damages with respect to a Registration Default (and thereafter at the
next succeeding Liquidated Damages Payment Date until the cure of such
Registration Default), multiplied by a fraction, the numerator of which is the
number of days such Liquidated Damages rate was applicable during such period
(determined on the basis of a 360-day year comprised of twelve 30-day months
and, in the case of a partial month, the actual number of days elapsed), and the
denominator of which is 360.  The parties agree that the sole monetary damages
payable for a violation of the terms of this Agreement with respect to which
Liquidated Damages are expressly provided shall be such Liquidated Damages.


 


4.             REGISTRATION PROCEDURES.


 

In connection with its registration obligations pursuant to Section 2 hereof,
the Company shall:

 


(A)         PREPARE AND FILE WITH THE SEC, ON OR PRIOR TO THE FILING DATE, A
REGISTRATION STATEMENT OR REGISTRATION STATEMENTS AS PRESCRIBED BY SECTION 2
HEREOF, AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED
HEREIN; PROVIDED THAT BEFORE FILING ANY REGISTRATION STATEMENT OR PROSPECTUS OR
ANY AMENDMENTS OR SUPPLEMENTS THERETO, THE COMPANY SHALL FURNISH TO AND AFFORD
THE INITIAL SHAREHOLDER A REASONABLE OPPORTUNITY TO REVIEW COPIES OF ALL SUCH
DOCUMENTS PROPOSED TO BE FILED (IN EACH CASE, WHERE POSSIBLE, AT LEAST THREE
BUSINESS DAYS PRIOR TO SUCH FILING, OR SUCH LATER DATE AS IS REASONABLE UNDER
THE CIRCUMSTANCES) AND THE INITIAL SHAREHOLDER SHALL HAVE THE RIGHT TO OBJECT TO
ANY INFORMATION PERTAINING TO THE INITIAL SHAREHOLDER THAT IS CONTAINED THEREIN
AND THE COMPANY WILL MAKE THE CORRECTIONS REASONABLY REQUESTED BY THE INITIAL
SHAREHOLDER WITH RESPECT TO SUCH INFORMATION PRIOR TO FILING ANY SUCH DOCUMENTS.


 


(B)        PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND POST-EFFECTIVE
AMENDMENTS TO EACH SHELF REGISTRATION AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR THE EFFECTIVENESS PERIOD;
CAUSE THE RELATED PROSPECTUS TO BE SUPPLEMENTED BY ANY PROSPECTUS SUPPLEMENT
REQUIRED BY APPLICABLE LAW, AND AS SO SUPPLEMENTED TO BE FILED PURSUANT TO RULE
424 (OR ANY SIMILAR PROVISIONS THEN IN FORCE) PROMULGATED UNDER THE SECURITIES
ACT; AND COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT APPLICABLE TO IT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT DURING THE EFFECTIVENESS PERIOD IN ACCORDANCE WITH THE
INTENDED METHODS OF DISTRIBUTION SET FORTH IN SUCH REGISTRATION STATEMENT AS SO
AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED.


 


(C)         NOTIFY THE SELLING HOLDERS AND DESIGNATED COUNSEL, IF ANY, PROMPTLY
(BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS), (I) WHEN A PROSPECTUS OR ANY
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT
HAS BEEN FILED, AND, WITH RESPECT TO A REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT (INCLUDING IN SUCH NOTICE A WRITTEN STATEMENT THAT ANY HOLDER
MAY, UPON REQUEST, OBTAIN, AT THE SOLE EXPENSE OF THE COMPANY, ONE CONFORMED
COPY OF SUCH REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, DOCUMENTS INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE AND EXHIBITS), (II)

 

8

--------------------------------------------------------------------------------


 


OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF ANY
PROSPECTUS OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE, (III) OF THE
HAPPENING OF ANY EVENT, THE EXISTENCE OF ANY CONDITION OR ANY INFORMATION
BECOMING KNOWN BUT NOT THE NATURE OR DETAILS CONCERNING SUCH EVENT, CONDITION OR
INFORMATION THAT MAKES ANY STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES THE MAKING
OF ANY CHANGES IN OR AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT,
PROSPECTUS OR DOCUMENTS SO THAT, IN THE CASE OF THE REGISTRATION STATEMENT, IT
WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, AND THAT IN THE CASE OF THE PROSPECTUS, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING
(PROVIDED, HOWEVER, THAT NO NOTICE OF THE COMPANY PURSUANT TO THIS CLAUSE (III)
SHALL BE REQUIRED IN THE EVENT THAT THE COMPANY PROMPTLY FILES A PROSPECTUS
SUPPLEMENT TO UPDATE THE PROSPECTUS OR A CURRENT REPORT ON FORM 8-K OR OTHER
APPROPRIATE EXCHANGE ACT REPORT THAT IS INCORPORATED BY REFERENCE INTO THE
REGISTRATION STATEMENT, WHICH, IN EITHER CASE, CONTAINS THE REQUISITE
INFORMATION WITH RESPECT TO SUCH EVENT, CONDITION OR INFORMATION THAT RESULTS IN
SUCH REGISTRATION STATEMENT NO LONGER CONTAINING ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTING TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS CONTAINED THEREIN NOT MISLEADING AND PROMPTLY FURNISHES TO THE
SELLING HOLDERS AND DESIGNATED COUNSEL A REASONABLE NUMBER OF COPIES OF SUCH
PROSPECTUS SUPPLEMENT) AND (IV) OF THE COMPANY’S DETERMINATION THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE WHICH
NOTICE MAY IN ANY CASE, AT THE DISCRETION OF THE COMPANY STATE THAT IT
CONSTITUTES A NOTICE OF DEFERRAL UNDER SECTION 3(B) HEREOF.


 


(D)        USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE ISSUANCE OF
ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR OF ANY
ORDER PREVENTING OR SUSPENDING THE USE OF A PROSPECTUS AND, IF ANY SUCH ORDER IS
ISSUED, TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL OF
ANY SUCH ORDER AT THE EARLIEST POSSIBLE MOMENT OR IF ANY SUCH ORDER OR
SUSPENSION IS DURING ANY DEFERRAL PERIOD, AT THE EARLIEST POSSIBLE TIME AFTER
SUCH DEFERRAL PERIOD ENDS, AND PROVIDE PROMPT NOTICE TO THE SELLING HOLDERS OF
THE WITHDRAWAL OF ANY SUCH ORDER.


 


(E)         FURNISH AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE FILING OF
SUCH DOCUMENTS WITH THE SEC TO EACH SELLING HOLDER AND DESIGNATED COUNSEL, IF
ANY, UPON REQUEST AND AT THE SOLE EXPENSE OF THE COMPANY, SUCH NUMBER OF
CONFORMED COPIES OF THE REGISTRATION STATEMENT OR REGISTRATION STATEMENTS AND
EACH POST-EFFECTIVE AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, AND ALL DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN
BY REFERENCE AND ALL EXHIBITS AS SUCH SELLING HOLDER AND DESIGNATED COUNSEL MAY
REASONABLY REQUEST.


 


(F)         DELIVER DURING THE EFFECTIVENESS PERIOD (EXCEPT DURING ANY DEFERRAL
PERIOD) TO EACH SELLING HOLDER AND DESIGNATED COUNSEL, IF ANY, AT THE SOLE
EXPENSE OF THE COMPANY, AS MANY COPIES OF THE PROSPECTUS (INCLUDING EACH FORM OF
PRELIMINARY PROSPECTUS) AND EACH AMENDMENT OR SUPPLEMENT THERETO AND ANY
DOCUMENTS INCORPORATED BY REFERENCE

 

9

--------------------------------------------------------------------------------


 


THEREIN AS SUCH PERSONS MAY REASONABLY REQUEST; AND, SUBJECT TO SECTIONS 4A(A)
AND 4A(C) HEREOF, THE COMPANY HEREBY CONSENTS (EXCEPT DURING ANY DEFERRAL
PERIOD) TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO
BY EACH OF THE SELLING HOLDERS OF REGISTRABLE SECURITIES AND DEALERS, IF ANY, IN
CONNECTION WITH THE OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY
SUCH PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO IN THE MANNER SET FORTH
THEREIN.


 


(G)        CAUSE THE COMPANY’S COUNSEL TO PERFORM BLUE SKY LAW INVESTIGATIONS
AND TO FILE REGISTRATIONS AND QUALIFICATIONS REQUIRED TO BE FILED IN CONNECTION
WITH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR
QUALIFICATION) OF SUCH REGISTRABLE SECURITIES OR OFFER AND SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AS
ANY SELLING HOLDER REASONABLY REQUESTS, USE ITS COMMERCIALLY REASONABLE EFFORTS
TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM)
EFFECTIVE DURING THE PERIOD SUCH REGISTRATION STATEMENT IS REQUIRED TO BE KEPT
EFFECTIVE IN CONNECTION WITH SUCH HOLDER’S OFFER AND SALE OF REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION
THEREFROM) AND DO ANY AND ALL OTHER ACTS OR THINGS REASONABLY NECESSARY OR
ADVISABLE UNDER BLUE SKY LAWS TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF
THE REGISTRABLE SECURITIES IN THE MANNER SET FORTH IN THE REGISTRATION
STATEMENT; PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY
GENERALLY TO DO BUSINESS OR AS A DEALER IN ANY JURISDICTION WHERE IT IS NOT THEN
SO QUALIFIED, (II) TAKE ANY ACTION THAT WOULD SUBJECT IT TO GENERAL SERVICE OF
PROCESS IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT OR (III)
SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO
SUBJECT.


 


(H)        COOPERATE WITH THE SELLING HOLDERS AND THEIR RESPECTIVE COUNSEL TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES SOLD, WHICH CERTIFICATES SHALL NOT BEAR ANY RESTRICTIVE
LEGENDS AND SHALL BE IN A FORM ELIGIBLE FOR PROVISION TO THE TRANSFER AGENT AND
REGISTRAR; AND ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS
AND REGISTERED IN SUCH NAMES AS THE SELLING HOLDERS MAY REASONABLY REQUEST AT
LEAST TWO (2) BUSINESS DAYS PRIOR TO ANY SALE OF SUCH REGISTRABLE SECURITIES.


 


(I)          UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTIONS 4(C)(II),
4(C)(III) OR 4(C)(IV) HEREOF, AS PROMPTLY AS PRACTICABLE PREPARE AND (SUBJECT TO
SECTION 4(A) HEREOF) FILE WITH THE SEC, AT THE SOLE EXPENSE OF THE COMPANY, A
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT OR A
SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE, OR FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF THE REGISTRABLE SECURITIES
BEING SOLD THEREUNDER, ANY SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(J)          PRIOR TO THE EFFECTIVE DATE OF THE FIRST REGISTRATION STATEMENT
RELATING TO THE REGISTRABLE SECURITIES, (I) PROVIDE THE TRANSFER AGENT AND
REGISTRAR WITH CERTIFICATES FOR THE REGISTRABLE SECURITIES AND (II) PROVIDE A
CUSIP NUMBER FOR THE REGISTRABLE SECURITIES.

 

10

--------------------------------------------------------------------------------


 


(K)         DURING THE EFFECTIVENESS PERIOD, IF REQUESTED IN CONNECTION WITH A
DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT, MAKE
AVAILABLE AT REASONABLE TIMES FOR INSPECTION BY ONE OR MORE REPRESENTATIVES OF
THE SELLING HOLDERS AND ANY ATTORNEY OR ACCOUNTANT RETAINED BY ANY SUCH SELLING
HOLDERS (COLLECTIVELY, THE “INSPECTORS”), AT THE OFFICES WHERE NORMALLY KEPT,
DURING REASONABLE BUSINESS HOURS, AT SUCH TIME OR TIMES AS SHALL BE MUTUALLY
CONVENIENT FOR THE COMPANY AND THE INSPECTORS, ALL FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND INSTRUMENTS OF THE COMPANY AND ITS
SUBSIDIARIES (COLLECTIVELY, THE “RECORDS”) AS SHALL BE REASONABLY NECESSARY TO
ENABLE THEM TO EXERCISE ANY APPLICABLE DUE DILIGENCE RESPONSIBILITIES, AND CAUSE
THE OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES TO
SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH INSPECTOR IN CONNECTION
WITH SUCH REGISTRATION STATEMENT IN ACCORDANCE WITH THIS SECTION; PROVIDED THAT
THE COMPANY SHALL HAVE NO OBLIGATION TO PROVIDE ANY SUCH INFORMATION PRIOR TO
THE EXECUTION BY THE PARTY RECEIVING SUCH INFORMATION OF A CONFIDENTIALITY
AGREEMENT IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY.  RECORDS THAT THE
COMPANY DETERMINES, IN GOOD FAITH, TO BE CONFIDENTIAL AND ANY RECORDS THAT IT
NOTIFIES THE INSPECTORS ARE CONFIDENTIAL SHALL NOT BE USED FOR ANY PURPOSE OTHER
THAN SATISFYING “DUE DILIGENCE” OBLIGATIONS UNDER THE SECURITIES ACT AND
EXERCISING RIGHTS UNDER THIS AGREEMENT AND SHALL NOT BE DISCLOSED BY ANY
INSPECTOR UNLESS (I) THE DISCLOSURE OF SUCH RECORDS IS NECESSARY TO AVOID OR
CORRECT A MATERIAL MISSTATEMENT OR MATERIAL OMISSION IN SUCH REGISTRATION
STATEMENT, (II) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A SUBPOENA OR
OTHER ORDER FROM A COURT OF COMPETENT JURISDICTION, (III) DISCLOSURE OF SUCH
INFORMATION IS, IN THE OPINION OF COUNSEL FOR THE SELLING HOLDER OR ANY
INSPECTOR, NECESSARY OR ADVISABLE IN CONNECTION WITH ANY ACTION, CLAIM, SUIT OR
PROCEEDING, DIRECTLY INVOLVING OR POTENTIALLY INVOLVING SUCH SELLING HOLDER OR
INSPECTOR AND ARISING OUT OF, BASED UPON, RELATING TO, OR INVOLVING THIS
AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY OR ARISING HEREUNDER OR (IV)
THE INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN THROUGH THE ACTS OF SUCH INSPECTOR IN BREACH OF THIS AGREEMENT;
PROVIDED THAT PRIOR NOTICE SHALL BE PROVIDED AS SOON AS PRACTICABLE TO THE
COMPANY OF THE POTENTIAL DISCLOSURE OF ANY INFORMATION BY SUCH INSPECTOR
PURSUANT TO CLAUSES (II) OR (III) OF THIS SENTENCE TO PERMIT THE COMPANY TO
OBTAIN A PROTECTIVE ORDER (OR WAIVE THE PROVISIONS OF THIS SECTION 4(K)).  EACH
INSPECTOR SHALL TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY TO PROTECT THE
CONFIDENTIALITY OF SUCH INFORMATION (IF PRACTICABLE) TO THE EXTENT SUCH ACTIONS
ARE OTHERWISE NOT INCONSISTENT WITH, AN IMPAIRMENT OF OR IN DEROGATION OF THE
RIGHTS AND INTERESTS OF THE HOLDER OR ANY INSPECTOR, UNLESS AND UNTIL SUCH
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN AS A RESULT OF A BREACH OF THIS AGREEMENT (IT BEING UNDERSTOOD THAT
“REASONABLY NECESSARY” FOR THE PURPOSES OF THIS SENTENCE WILL BE DEFINED BY
REFERENCE TO THOSE ACTIONS TAKEN BY SUCH INSPECTOR IN PROTECTING THE
CONFIDENTIALITY OF ITS OWN INFORMATION).


 


(L)          DURING THE EFFECTIVENESS PERIOD, COMPLY WITH ALL RULES AND
REGULATIONS OF THE SEC APPLICABLE TO ANY REGISTRATION STATEMENT AND MAKE
GENERALLY AVAILABLE TO ITS SECURITY HOLDERS AS SOON AS REASONABLY PRACTICABLE
EARNING STATEMENTS SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES
ACT AND RULE 158 THEREUNDER (OR ANY SIMILAR RULE PROMULGATED UNDER THE
SECURITIES ACT) NO LATER THAN 45 DAYS AFTER THE END OF ANY 12-MONTH PERIOD (OR
90 DAYS AFTER THE END OF ANY 12-MONTH PERIOD IF SUCH PERIOD IS A FISCAL YEAR)
COMMENCING ON THE FIRST DAY OF THE FIRST FISCAL QUARTER OF THE COMPANY AFTER THE
EFFECTIVE DATE OF A REGISTRATION STATEMENT, WHICH STATEMENTS SHALL COVER SAID
12-MONTH PERIODS.

 

11

--------------------------------------------------------------------------------


 


(M)        IF REQUESTED BY DESIGNATED COUNSEL, IF ANY, OR THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES, (I) PROMPTLY INCORPORATE IN A PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS THE DESIGNATED
COUNSEL, IF ANY, OR SUCH HOLDERS REASONABLY DETERMINE IS NECESSARY TO BE
INCLUDED THEREIN, (II) MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT
OR SUCH POST-EFFECTIVE AMENDMENT AS SOON AS REASONABLY PRACTICABLE AFTER THE
COMPANY HAS RECEIVED NOTIFICATION OF THE MATTERS TO BE INCORPORATED IN SUCH
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AND (III) SUPPLEMENT OR MAKE
AMENDMENTS TO SUCH REGISTRATION STATEMENT.


 


(N)        USE ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL OTHER STEPS
NECESSARY OR ADVISABLE TO EFFECT THE REGISTRATION OF THE REGISTRABLE SECURITIES
COVERED BY A REGISTRATION STATEMENT CONTEMPLATED HEREBY; PROVIDED THAT THE
COMPANY SHALL NOT BE REQUIRED TO TAKE ANY ACTION IN CONNECTION WITH AN
UNDERWRITTEN OFFERING.


 


(O)        BEGINNING NOT LATER THAN THE EFFECTIVE DATE OF THE FIRST REGISTRATION
STATEMENT RELATING TO THE REGISTRABLE SECURITIES, USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE SUCH SHARES (IN EACH CASE, THAT ARE THEN ELIGIBLE
FOR LISTING) TO BE LISTED ON ANY NATIONAL SECURITIES EXCHANGE OR AUTOMATED
QUOTATION SYSTEM UPON WHICH THE COMPANY’S COMMON STOCK IS THEN LISTED.


 


(P)        USE ITS COMMERCIALLY REASONABLE EFFORTS TO NOTIFY THE HOLDERS AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE ANTICIPATED EFFECTIVE DATE OF THE
FIRST REGISTRATION STATEMENT RELATING TO THE REGISTRABLE SECURITIES.


 

4A.          Holders’ Obligations. (a) Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(d) hereof (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence.  Each Selling Holder agrees
promptly to furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such
Selling Holder not misleading and any other information regarding such Selling
Holder and the distribution of such Registrable Securities as the Company may
from time to time reasonably request.  Any sale of any Registrable Securities by
any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading.

 

(b)           The Company may require each Selling Holder of Registrable
Securities as to which any registration is being effected to furnish to the
Company such additional information regarding such Holder and its plan of
distribution of such Registrable Securities as

 

12

--------------------------------------------------------------------------------


 

the Company may, from time to time, reasonably request to the extent necessary
or advisable to comply with the Securities Act.  The Company may exclude from
such registration the Registrable Securities of any Selling Holder if such
Holder fails to furnish such additional information within five (5) Business
Days after receiving such request.  Each Selling Holder as to which any Shelf
Registration is being effected agrees to furnish promptly to the Company all
information required to be disclosed so that the information previously
furnished to the Company by such Holder is not materially misleading and does
not omit to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which they were made.

 

(c)           Each Holder of Registrable Securities agrees by acquisition of
such Registrable Securities that, upon actual receipt of any notice from the
Company suspending the availability of the Registration Statement pursuant to
Section 3(b) hereof, or upon the happening of any event of the kind described in
Section 4(c)(ii), 4(c)(iii) or 4(c)(iv) hereof (each Holder agrees to keep any
such notice confidential), such Holder will forthwith discontinue disposition of
such Registrable Securities covered by such Registration Statement or Prospectus
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 4(i) hereof, or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed,
and it has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus thereto.

 


5.             REGISTRATION EXPENSES.

 


(A)         ALL FEES AND EXPENSES INCIDENT TO THE PERFORMANCE OF OR COMPLIANCE
WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE BY THE COMPANY, INCLUDING,
WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES (INCLUDING, WITHOUT
LIMITATION, FEES AND EXPENSES OF COMPLIANCE WITH STATE SECURITIES OR BLUE SKY
LAWS, INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF ITS
COUNSEL IN CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE REGISTRABLE SECURITIES
AND DETERMINATION OF THE ELIGIBILITY OF THE REGISTRABLE SECURITIES FOR
INVESTMENT UNDER THE LAWS OF SUCH JURISDICTIONS AS PROVIDED IN SECTION 4(G)
HEREOF), (II) PRINTING EXPENSES, INCLUDING, WITHOUT LIMITATION, EXPENSES OF
PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES IN A FORM ELIGIBLE FOR
PROVISION TO THE TRANSFER AGENT AND REGISTRAR AND OF PRINTING PROSPECTUSES IF
THE PRINTING OF PROSPECTUSES IS REQUESTED BY THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT, (III) MESSENGER,
TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF COUNSEL FOR THE
COMPANY, (V) SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY DESIRES SUCH
INSURANCE, (VI) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE COMPANY,
(VII) INTERNAL EXPENSES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ALL
SALARIES AND EXPENSES OF OFFICERS AND EMPLOYEES OF THE COMPANY PERFORMING LEGAL
OR ACCOUNTING DUTIES), (VIII) THE EXPENSE OF ANY ANNUAL AUDIT, (IX) THE FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE LISTING OF THE SECURITIES TO BE
REGISTERED ON ANY SECURITIES EXCHANGE, IF APPLICABLE, AND ANY NASD FEES AND (X)
THE EXPENSES RELATING TO PRINTING, WORD PROCESSING AND DISTRIBUTING ALL
REGISTRATION STATEMENTS AND ANY OTHER DOCUMENTS NECESSARY IN ORDER TO COMPLY
WITH THIS AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, EACH HOLDER SHALL PAY ALL BROKERAGE COMMISSIONS WITH RESPECT TO ANY
REGISTRABLE SECURITIES SOLD BY IT AND, EXCEPT AS SET FORTH IN SECTION 5(B)
BELOW, THE COMPANY SHALL NOT BE RESPONSIBLE FOR THE FEES AND EXPENSES OF ANY
COUNSEL, ACCOUNTANT OR ADVISOR FOR THE HOLDERS.

 

13

--------------------------------------------------------------------------------


 


(B)        THE COMPANY SHALL BEAR OR REIMBURSE THE HOLDERS OF THE REGISTRABLE
SECURITIES BEING REGISTERED IN A SHELF REGISTRATION FOR THE REASONABLE FEES AND
DISBURSEMENTS OF DESIGNATED COUNSEL.

 


6.             INDEMNIFICATION.

 


(A)           THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS (X) EACH HOLDER
(WHICH, FOR THE ABSENCE OF DOUBT, FOR PURPOSES OF THIS SECTION 6 SHALL INCLUDE
THE INITIAL SHAREHOLDER), (Y) EACH PERSON, IF ANY, WHO CONTROLS ANY HOLDER
WITHIN THE MEANING OF EITHER SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT) (ANY OF THE PERSONS REFERRED TO IN THIS CLAUSE (Y) BEING
HEREINAFTER REFERRED TO AS A “CONTROLLING PERSON”) AND (Z) THE RESPECTIVE
OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, REPRESENTATIVES AND AGENTS OF ANY
HOLDER (INCLUDING ANY PREDECESSOR HOLDER) OR ANY CONTROLLING PERSON (ANY PERSON
REFERRED TO IN CLAUSE (X), (Y) OR (Z) MAY HEREINAFTER BE REFERRED TO AS AN
“INDEMNIFIED HOLDER”), AGAINST ANY LOSSES, CLAIMS, DAMAGES, EXPENSES OR
LIABILITIES, JOINT OR SEVERAL, TO WHICH SUCH INDEMNIFIED HOLDER MAY BECOME
SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS,
DAMAGES, EXPENSES OR LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF)
ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT OR
PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO OR ANY RELATED PRELIMINARY
PROSPECTUS OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
(IN THE CASE OF A PROSPECTUS, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE), IN EACH CASE, NOT MISLEADING; PROVIDED THAT THE COMPANY WILL NOT BE
LIABLE UNDER THIS SECTION 6(A), (X) TO THE EXTENT THAT ANY SUCH LOSS, CLAIM,
DAMAGE, EXPENSE OR LIABILITY ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT, OR OMISSION OR ALLEGED OMISSION MADE IN ANY SUCH
REGISTRATION STATEMENT OR PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO OR
ANY RELATED PRELIMINARY PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION RELATING TO ANY HOLDER FURNISHED TO THE COMPANY BY OR ON
BEHALF OF SUCH HOLDER SPECIFICALLY FOR USE THEREIN, (Y) WITH RESPECT TO ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT, OR OMISSION OR ALLEGED OMISSION
MADE IN ANY PRELIMINARY PROSPECTUS IF THE PERSON ASSERTING ANY SUCH LOSS, CLAIM,
DAMAGE, EXPENSE OR LIABILITY WHO PURCHASED REGISTRABLE SECURITIES WHICH ARE THE
SUBJECT THEREOF DID NOT RECEIVE A COPY OF THE PROSPECTUS (OR THE PRELIMINARY
PROSPECTUS AS THEN AMENDED OR SUPPLEMENTED IF THE COMPANY SHALL HAVE FURNISHED
SUCH INDEMNIFIED HOLDER WITH SUCH AMENDMENT OR SUPPLEMENT THERETO ON A TIMELY
BASIS) AT OR PRIOR TO THE WRITTEN CONFIRMATION OF THE SALE OF SUCH REGISTRABLE
SECURITIES TO SUCH PERSON AND, IN ANY CASE WHERE SUCH DELIVERY IS REQUIRED BY
APPLICABLE LAW AND THE UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT MADE IN SUCH PRELIMINARY PROSPECTUS WAS
CORRECTED IN THE PROSPECTUS (OR THE PRELIMINARY PROSPECTUS AS THEN AMENDED OR
SUPPLEMENTED IF THE COMPANY SHALL HAVE FURNISHED SUCH INDEMNIFIED HOLDER WITH
SUCH AMENDMENT OR SUPPLEMENT THERETO ON A TIMELY BASIS) OR (Z) ARISING FROM THE
OFFER OR SALE OF REGISTRABLE SECURITIES DURING ANY DEFERRAL PERIOD, IF NOTICE
THEREOF WAS GIVEN TO SUCH HOLDER.  THE COMPANY SHALL NOTIFY SUCH INDEMNIFIED
HOLDER PROMPTLY OF THE INSTITUTION, THREAT OR ASSERTION OF ANY CLAIM, PROCEEDING
(INCLUDING ANY GOVERNMENTAL INVESTIGATION) OR LITIGATION IN CONNECTION WITH THE
MATTERS ADDRESSED BY THIS AGREEMENT THAT INVOLVES THE COMPANY OR SUCH
INDEMNIFIED HOLDER.

 

14

--------------------------------------------------------------------------------


 


(B)        SUBJECT TO SECTION 6(D) BELOW, THE COMPANY AGREES TO REIMBURSE EACH
INDEMNIFIED HOLDER UPON DEMAND FOR ANY REASONABLE LEGAL OR OTHER OUT-OF-POCKET
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED HOLDER IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, EXPENSE OR LIABILITY,
ACTION OR PROCEEDING OR IN RESPONDING TO A SUBPOENA OR GOVERNMENTAL INQUIRY
RELATED TO THE OFFERING OF THE REGISTRABLE SECURITIES, WHETHER OR NOT SUCH
INDEMNIFIED HOLDER IS A PARTY TO ANY ACTION OR PROCEEDING.  IN THE EVENT THAT IT
IS FINALLY JUDICIALLY DETERMINED THAT AN INDEMNIFIED HOLDER WAS NOT ENTITLED TO
RECEIVE PAYMENTS FOR LEGAL AND OTHER EXPENSES PURSUANT TO THIS SECTION 6, SUCH
INDEMNIFIED HOLDER WILL PROMPTLY RETURN ALL SUMS THAT HAD BEEN ADVANCED PURSUANT
HERETO.


 


(C)         EACH HOLDER AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH OF ITS DIRECTORS AND OFFICERS AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF EITHER SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) TO THE SAME EXTENT AS THE
INDEMNITY PROVIDED IN SECTION 6(A) FROM THE COMPANY TO EACH HOLDER, PROVIDED,
HOWEVER, THAT SUCH HOLDER WILL BE LIABLE IN EACH CASE TO THE EXTENT, BUT ONLY TO
THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION HAS BEEN MADE IN ANY REGISTRATION STATEMENT OR PROSPECTUS,
OR ANY AMENDMENT OR SUPPLEMENT THERETO OR ANY RELATED PRELIMINARY PROSPECTUS, IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY SUCH HOLDER SPECIFICALLY FOR USE IN THE PREPARATION THEREOF.  THE
LIABILITY OF ANY HOLDER UNDER THIS SECTION 6(C) SHALL IN NO EVENT EXCEED THE
PROCEEDS RECEIVED BY SUCH HOLDER FROM SALES OF REGISTRABLE SECURITIES GIVING
RISE TO SUCH OBLIGATION.


 


(D)        IN CASE ANY PROCEEDING (INCLUDING ANY GOVERNMENTAL INVESTIGATION)
SHALL BE INSTITUTED INVOLVING ANY PERSON IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT PURSUANT TO SECTION 6(A) OR  (C), SUCH PERSON (THE “INDEMNIFIED PERSON”)
SHALL PROMPTLY NOTIFY THE PERSON OR PERSONS AGAINST WHOM SUCH INDEMNITY MAY BE
SOUGHT (EACH AN “INDEMNIFYING PERSON”) IN WRITING.  NO INDEMNIFICATION PROVIDED
FOR IN SECTION 6(A) OR  (C) SHALL BE AVAILABLE TO ANY PERSON WHO SHALL FAIL TO
GIVE NOTICE AS PROVIDED IN THIS SECTION 6(D) IF THE PARTY TO WHOM NOTICE WAS NOT
GIVEN WAS UNAWARE OF THE PROCEEDING TO WHICH SUCH NOTICE WOULD HAVE RELATED AND
WAS MATERIALLY PREJUDICED BY THE FAILURE TO GIVE SUCH NOTICE, BUT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PERSON OR PERSONS FROM ANY
LIABILITY WHICH IT OR THEY MAY HAVE TO THE INDEMNIFIED PERSON FOR CONTRIBUTION
OR OTHERWISE THAN ON ACCOUNT OF THE PROVISIONS OF SECTION 6(A) OR (C).  IN CASE
ANY SUCH PROCEEDING SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PERSON AND IT SHALL
NOTIFY THE INDEMNIFYING PERSON OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING
PERSON SHALL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT SHALL
WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PERSON SIMILARLY NOTIFIED, TO ASSUME
THE DEFENSE THEREOF, WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PERSON AND
SHALL PAY AS INCURRED (OR WITHIN 30 DAYS OF PRESENTATION) THE FEES AND
DISBURSEMENTS OF SUCH COUNSEL RELATED TO SUCH PROCEEDING.  IN ANY SUCH
PROCEEDING, ANY INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL AT ITS OWN EXPENSE.  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING
PERSON SHALL PAY AS INCURRED (OR WITHIN 30 DAYS OF PRESENTATION) THE REASONABLE
FEES AND EXPENSES OF THE COUNSEL RETAINED BY THE INDEMNIFIED PERSON IN THE EVENT
(I) THE INDEMNIFYING PERSON AND THE INDEMNIFIED PERSON SHALL HAVE MUTUALLY
AGREED TO THE RETENTION OF SUCH COUNSEL, (II) THE NAMED PARTIES TO ANY SUCH
PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING
PERSON AND THE INDEMNIFIED PERSON AND REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL WOULD BE

 

15

--------------------------------------------------------------------------------


 


INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM OR
(III) THE INDEMNIFYING PERSON SHALL HAVE FAILED TO ASSUME THE DEFENSE AND EMPLOY
COUNSEL ACCEPTABLE TO THE INDEMNIFIED PERSON WITHIN A REASONABLE PERIOD OF TIME
AFTER NOTICE OF COMMENCEMENT OF THE ACTION.  IT IS UNDERSTOOD THAT THE
INDEMNIFYING PERSON SHALL NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED
PROCEEDINGS IN THE SAME JURISDICTION, BE LIABLE FOR THE REASONABLE FEES AND
EXPENSES OF MORE THAN ONE SEPARATE FIRM FOR ALL SUCH INDEMNIFIED PERSONS.  SUCH
FIRM SHALL BE DESIGNATED IN WRITING BY HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES IN THE CASE OF PARTIES INDEMNIFIED PURSUANT TO SECTION 6(A) AND BY
THE COMPANY IN THE CASE OF PARTIES INDEMNIFIED PURSUANT TO SECTION 6(C).  THE
INDEMNIFYING PERSON SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING
EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF
THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF, THE INDEMNIFYING PERSON AGREES TO
INDEMNIFY THE INDEMNIFIED PERSON FROM AND AGAINST ANY LOSS OR LIABILITY BY
REASON OF SUCH SETTLEMENT OR JUDGMENT.  IN ADDITION, THE INDEMNIFYING PERSON
WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PERSON, SETTLE OR
COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR THREATENED
CLAIM, ACTION OR PROCEEDING OF WHICH INDEMNIFICATION MAY BE SOUGHT HEREUNDER
(WHETHER OR NOT ANY INDEMNIFIED PERSON IS AN ACTUAL OR POTENTIAL PARTY TO SUCH
CLAIM, ACTION OR PROCEEDING) UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT
INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PERSON FROM ALL LIABILITY
ARISING OUT OF SUCH CLAIM, ACTION OR PROCEEDING.


 


(E)         TO THE EXTENT THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 6 IS
UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PERSON UNDER
SECTION 6(A) OR (C) IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, EXPENSES OR
LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) REFERRED TO THEREIN,
THEN EACH INDEMNIFYING PERSON SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PERSON AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES, EXPENSES OR
LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE INDEMNIFYING
PERSON ON THE ONE HAND AND THE INDEMNIFIED PERSON ON THE OTHER HAND FROM THE
ISSUANCE AND SALE OF THE SHARES PURSUANT TO THE STOCK PURCHASE AGREEMENT AND THE
REGISTRABLE SECURITIES PURSUANT TO ANY SHELF REGISTRATION.  IF, HOWEVER, THE
ALLOCATION PROVIDED BY THE IMMEDIATELY PRECEDING SENTENCE IS NOT PERMITTED BY
APPLICABLE LAW, THEN EACH INDEMNIFYING PERSON SHALL CONTRIBUTE TO SUCH AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PERSON IN SUCH PROPORTION AS IS APPROPRIATE
TO REFLECT NOT ONLY SUCH RELATIVE BENEFITS BUT ALSO THE RELATIVE FAULT OF THE
INDEMNIFYING PERSON ON THE ONE HAND AND THE INDEMNIFIED PERSON ON THE OTHER IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES, EXPENSES OR LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT
THEREOF), AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY SHALL BE DEEMED TO BE EQUAL TO THE TOTAL NET
PROCEEDS (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY UNDER THE STOCK
PURCHASE AGREEMENT FROM THE OFFERING AND SALE OF THE REGISTRABLE SECURITIES
GIVING RISE TO SUCH OBLIGATIONS.  THE RELATIVE BENEFITS RECEIVED BY ANY HOLDER
SHALL BE DEEMED TO BE EQUAL TO THE VALUE OF RECEIVING REGISTRATION RIGHTS FOR
THE REGISTRABLE SECURITIES UNDER THIS AGREEMENT.  THE RELATIVE FAULT SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE
A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY ON THE ONE HAND,
SUCH INDEMNIFIED HOLDER ON THE OTHER, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.

 

16

--------------------------------------------------------------------------------


 


(F)         THE COMPANY AND THE INITIAL SHAREHOLDER AGREE THAT IT WOULD NOT BE
JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO SECTION 6(E) WERE DETERMINED BY
PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE
ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN SECTION 6(E).  THE AMOUNT
PAID OR PAYABLE BY AN INDEMNIFIED PERSON AS A RESULT OF THE LOSSES, CLAIMS,
DAMAGES, EXPENSES OR LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF)
REFERRED TO IN SECTION 6(E) SHALL BE DEEMED TO INCLUDE ANY REASONABLE LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 6(E) AND (F), (I) IN NO EVENT SHALL ANY HOLDER BE REQUIRED
TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE NET PROCEEDS
RECEIVED BY SUCH HOLDER FROM THE OFFERING OR SALE OF THE REGISTRABLE SECURITIES
PURSUANT TO A SHELF REGISTRATION STATEMENT EXCEEDS THE AMOUNT OF DAMAGES WHICH
SUCH HOLDER WOULD HAVE OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE
OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION AND (II) NO PERSON
GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF
THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS
NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


(G)        IN ANY PROCEEDING RELATING TO ANY REGISTRATION STATEMENT OR
PROSPECTUS OR ANY SUPPLEMENT OR AMENDMENT THERETO OR ANY RELATED PRELIMINARY
PROSPECTUS, EACH PARTY AGAINST WHOM CONTRIBUTION MAY BE SOUGHT UNDER THIS
SECTION 6 HEREBY CONSENTS TO THE JURISDICTION OF ANY COURT HAVING JURISDICTION
OVER ANY OTHER CONTRIBUTING PARTY, AGREES THAT PROCESS ISSUING FROM SUCH COURT
MAY BE SERVED UPON IT BY ANY OTHER CONTRIBUTING PARTY AND CONSENTS TO THE
SERVICE OF SUCH PROCESS AND AGREES THAT ANY OTHER CONTRIBUTING PARTY MAY JOIN IT
AS AN ADDITIONAL DEFENDANT IN ANY SUCH PROCEEDING IN WHICH SUCH OTHER
CONTRIBUTING PARTY IS A PARTY.


 


(H)        ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES FOR WHICH AN
INDEMNIFIED PERSON IS ENTITLED TO INDEMNIFICATION OR CONTRIBUTION UNDER THIS
SECTION 6 SHALL BE PAID BY THE INDEMNIFYING PERSON TO THE INDEMNIFIED PERSON AS
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE INCURRED.


 


(I)          THE REMEDIES PROVIDED FOR IN THIS SECTION 6 ARE NOT EXCLUSIVE AND
SHALL NOT LIMIT ANY RIGHTS OR REMEDIES THAT MAY OTHERWISE BE AVAILABLE TO ANY
INDEMNIFIED PARTY AT LAW OR IN EQUITY.


 


(J)          THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED IN THIS
SECTION 6 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF (I)
ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE BY OR ON BEHALF
OF ANY HOLDER OR ANY PERSON CONTROLLING ANY HOLDER OR BY OR ON BEHALF OF THE
COMPANY, ITS OFFICERS OR DIRECTORS OR ANY OTHER PERSON CONTROLLING THE COMPANY
AND (III) SALE UNDER THE REGISTRATION STATEMENT OF ANY OF THE REGISTRABLE
SECURITIES.  A SUCCESSOR TO ANY HOLDER OR CONTROLLING PERSON, OR TO THE COMPANY,
ITS DIRECTORS OR OFFICERS OR ANY PERSON CONTROLLING THE COMPANY, SHALL BE
ENTITLED TO THE BENEFITS OF THE INDEMNITY, CONTRIBUTION AND REIMBURSEMENT
AGREEMENTS CONTAINED IN THIS SECTION 6.

 

7.             Rules 144 and 144A.

 

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC

 

17

--------------------------------------------------------------------------------


 

thereunder in a timely manner in accordance with the requirements of the
Securities Act and the Exchange Act and, if at any time before the expiration of
the Effectiveness Period the Company is not required to file such reports, it
will, upon the request of any Holder, make available such information necessary
to permit sales pursuant to Rule 144A under the Securities Act.  The Company
further covenants that until the Effectiveness Period has expired, it will use
all reasonable efforts to take such further action as any Holder of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
and Rule 144A under the Securities Act, as such rules may be amended from time
to time.  The Company will provide a copy of this Agreement to prospective
purchasers of Registrable Securities identified to the Company by the Initial
Shareholder upon request.  Upon the request of any Holder, the Company shall
deliver to such Holder a written statement as to whether it is subject to and
has complied with such reporting requirements.  Notwithstanding the foregoing,
nothing in this Section 7 shall be deemed to require the Company to register any
of its securities pursuant to the Exchange Act.

 


8.             UNDERWRITTEN REGISTRATIONS.


 

No Holder of Registrable Securities may participate in any Underwritten
Registration hereunder.

 


9.             MISCELLANEOUS.


 


(A)         NO INCONSISTENT AGREEMENTS.  THE COMPANY HAS NOT, AS OF THE DATE
HEREOF, AND THE COMPANY SHALL NOT, AFTER THE DATE OF THIS AGREEMENT, ENTER INTO
ANY AGREEMENT WITH RESPECT TO ANY OF ITS SECURITIES THAT CONFLICTS WITH THE
RIGHTS GRANTED TO THE HOLDERS OF REGISTRABLE SECURITIES IN THIS AGREEMENT OR
OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.


 


(B)        ADJUSTMENTS AFFECTING REGISTRABLE SECURITIES.  THE COMPANY SHALL NOT
TAKE ANY ACTION WITH RESPECT TO THE REGISTRABLE SECURITIES AS A CLASS WITH THE
INTENT OF ADVERSELY AFFECTING THE ABILITY OF THE HOLDERS OF REGISTRABLE
SECURITIES TO INCLUDE SUCH REGISTRABLE SECURITIES IN A REGISTRATION UNDERTAKEN
PURSUANT TO THIS AGREEMENT.


 


(C)         AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM
THE PROVISIONS HEREOF MAY NOT BE GIVEN, OTHERWISE THAN WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY AND THE HOLDERS OF NOT LESS THAN A MAJORITY OF THE
REGISTRABLE SECURITIES; PROVIDED THAT SECTION 6 AND THIS SECTION 9(C) MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY AND EACH HOLDER (INCLUDING, IN THE CASE OF AN AMENDMENT, MODIFICATION OR
SUPPLEMENT OF SECTION 6, ANY PERSON WHO WAS A HOLDER OF REGISTRABLE SECURITIES
DISPOSED OF PURSUANT TO ANY REGISTRATION STATEMENT).  NOTWITHSTANDING THE
FOREGOING, A WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT
TO A MATTER THAT RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS OF REGISTRABLE
SECURITIES WHOSE SECURITIES ARE BEING SOLD PURSUANT TO A REGISTRATION STATEMENT
AND THAT DOES NOT DIRECTLY OR INDIRECTLY AFFECT, IMPAIR, LIMIT OR COMPROMISE THE
RIGHTS OF OTHER HOLDERS OF REGISTRABLE SECURITIES MAY BE GIVEN BY HOLDERS OF AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD BY SUCH HOLDERS
PURSUANT TO SUCH REGISTRATION STATEMENT.

 

18

--------------------------------------------------------------------------------


 


EACH HOLDER OF REGISTRABLE SECURITIES OUTSTANDING AT THE TIME OF ANY AMENDMENT,
MODIFICATION, SUPPLEMENT, WAIVER, OR CONSENT OR THEREAFTER SHALL BE BOUND BY ANY
SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER, OR CONSENT EFFECTED PURSUANT
TO THIS SECTION, WHETHER OR NOT ANY NOTICE OF SUCH AMENDMENT, MODIFICATION,
SUPPLEMENT, WAIVER, OR CONSENT IS DELIVERED TO SUCH HOLDER.


 


(D)        NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS PROVIDED FOR
OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND DELIVERED BY HAND-DELIVERY,
REGISTERED FIRST-CLASS MAIL, NEXT-DAY AIR COURIER OR FACSIMILE:


 

(1)           IF TO A HOLDER OF REGISTRABLE SECURITIES, AT THE MOST CURRENT
ADDRESS OF SUCH HOLDER SET FORTH ON THE STOCK LEDGER OF THE COMPANY, UNLESS ANY
HOLDER SHALL HAVE PROVIDED NOTICE INFORMATION IN A NOTICE AND QUESTIONNAIRE OR
ANY AMENDMENT THERETO, IN WHICH CASE SUCH INFORMATION SHALL CONTROL.

 

(2)           IF TO THE INITIAL SHAREHOLDER:

 

CASINOS AUSTRIA AG
Dr. Karl Lueger Ring 14, A-1010
Vienna, Austria
Facsimile No.: +43-1-53440 515
Attention: Managing Board

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy
Frankfurter Welle
An der Welle 4
60422 Frankfurt, Germany
Facsimile No.: 49-69-7593-8303
Attention:              Helfried J. Schwarz

 

(3)           IF TO THE COMPANY:

 

Shuffle Master, Inc.

1106 Palms Airport Drive

Las Vegas, Nevada 89119

Facsimile No.: (702) 270-5161
Attention: General Counsel

 

with a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Facsimile No.: (212) 751-4864
Attention:              Kirk A. Davenport II

 

19

--------------------------------------------------------------------------------


 

All such notices, requests and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; the earlier of the date
indicated on the notice of receipt and five (5) Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and when the addressor receives
facsimile confirmation, if sent by facsimile during normal business hours, and
otherwise on the next Business Day during normal business hours.

 


(E)         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO,
INCLUDING THE HOLDERS; PROVIDED THAT THIS AGREEMENT SHALL NOT INURE TO THE
BENEFIT OF OR BE BINDING UPON A SUCCESSOR OR ASSIGN OF A HOLDER UNLESS AND
EXCEPT TO THE EXTENT SUCH SUCCESSOR OR ASSIGN HOLDS REGISTRABLE SECURITIES.


 


(F)         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, INCLUDING VIA
FACSIMILE, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(G)        HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(H)        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.  EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE
JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS SITTING IN MANHATTAN, NEW
YORK CITY, THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT.


 


(I)          SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR BEST EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE MEANS TO
ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED BY SUCH
TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY STIPULATED AND DECLARED
TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE REMAINING
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF SUCH THAT
MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


 


(J)          SECURITIES HELD BY THE COMPANY OR ITS AFFILIATES.  WHENEVER THE
CONSENT OR APPROVAL OF HOLDERS OF A SPECIFIED PERCENTAGE OF THE REGISTRABLE
SECURITIES IS REQUIRED HEREUNDER, REGISTRABLE SECURITIES HELD BY THE COMPANY OR
ITS AFFILIATES (AS SUCH TERM IS DEFINED IN RULE 405 UNDER THE SECURITIES ACT)
OTHER THAN THE INITIAL SHAREHOLDER OR HOLDERS DEEMED TO BE AFFILIATES SOLELY BY
REASON OF THEIR HOLDINGS OF SUCH REGISTRABLE SECURITIES SHALL NOT BE COUNTED

 

20

--------------------------------------------------------------------------------


 


IN DETERMINING WHETHER SUCH CONSENT OR APPROVAL WAS GIVEN BY THE HOLDERS OF SUCH
REQUIRED PERCENTAGE; PROVIDED THAT REGISTRABLE SECURITIES THAT THE COMPANY OR AN
AFFILIATE OF THE COMPANY OFFERS TO PURCHASE OR ACQUIRES PURSUANT TO AN OFFER,
EXCHANGE OFFER, TENDER OFFER OR OTHERWISE SHALL NOT BE DEEMED TO BE HELD BY THE
COMPANY OR SUCH AFFILIATE UNTIL LEGAL TITLE TO SUCH REGISTRABLE SECURITIES
PASSES TO THE COMPANY OR SUCH AFFILIATE, AS THE CASE MAY BE.


 


(K)         THIRD-PARTY BENEFICIARIES.  HOLDERS OF REGISTRABLE SECURITIES ARE
INTENDED THIRD PARTY BENEFICIARIES OF THIS AGREEMENT AND THIS AGREEMENT MAY BE
ENFORCED BY SUCH PERSONS.


 


(L)          ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE STOCK PURCHASE
AGREEMENT, IS INTENDED BY THE PARTIES AS A FINAL AND EXCLUSIVE STATEMENT OF THE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND THEREIN AND ANY AND ALL PRIOR ORAL OR WRITTEN
AGREEMENTS, REPRESENTATIONS, OR WARRANTIES, CONTRACTS, UNDERSTANDINGS,
CORRESPONDENCE, CONVERSATIONS AND MEMORANDA BETWEEN THE INITIAL SHAREHOLDER ON
THE ONE HAND AND THE COMPANY ON THE OTHER, OR BETWEEN OR AMONG ANY AGENTS,
REPRESENTATIVES, PARENTS, SUBSIDIARIES, AFFILIATES, PREDECESSORS IN INTEREST OR
SUCCESSORS IN INTEREST WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF ARE
MERGED HEREIN AND REPLACED HEREBY.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

SHUFFLE MASTER, INC.

 

 

 

 

 

By:

 

/s/ Mark Yoseloff

 

 

 

Name:

Mark Yoseloff

 

 

Title:

CEO

 

 

 

 

 

CASINOS AUSTRIA AG

 

 

 

 

 

By:

 

/s/ Paul Herzfeld

 

 

 

Name:

Paul Herzfeld

 

 

Title:

Executive Director

 

 

 

 

 

CASINOS AUSTRIA AG

 

 

 

 

 

By:

 

/s/ Leo Wallner

 

 

 

Name:

Leo Wallner

 

 

Title:

CEO

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

SHUFFLE MASTER, INC.

 

Form of Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial holder of shares of common stock, par value $.01 per
share (the “Common Stock”), of Shuffle Master, Inc., a Minnesota corporation
(the “Company”), understands that the Company has filed or intends to file with
the Securities and Exchange Commission a registration statement (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended, of the Registrable Securities in accordance
with the terms of the Registration Rights Agreement, dated on or about May 13,
2004 (the “Registration Rights Agreement”), between the Company and Casinos
Austria AG. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions, as described below).
Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling securityholders
in the prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the Shelf Registration Statement. Beneficial owners are
encouraged to complete and deliver this Notice and Questionnaire prior to the
effectiveness of the Shelf Registration Statement so that such beneficial owners
may be named as selling securityholders in the related prospectus at the time of
effectiveness. Upon receipt of a completed Notice and Questionnaire from a
beneficial owner following the effectiveness of the Shelf Registration
Statement, the Company will prepare and file (a) a prospectus supplement as soon
as practicable or (b) if required, such amendments to the Shelf Registration
Statement or an additional Shelf Registration Statement within 45 days of the
receipt of such questionnaire, in either case as are necessary to permit such
holder to deliver such prospectus to purchasers of Registrable Securities. The
Company has agreed to pay liquidated damages pursuant to the Registration Rights
Agreement under certain circumstances as set forth therein.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling securityholder in the Shelf Registration Statement
and the related prospectus.

 

A-1

--------------------------------------------------------------------------------


 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company that it may sell or otherwise
dispose of Registrable Securities beneficially owned by it and listed below in
Item 3 (unless otherwise specified under Item 3) pursuant to the Shelf
Registration Statement. The undersigned, by signing and returning this Notice
and Questionnaire, understands that it will be bound by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement.

 

If you need more space for these responses, please attach additional sheets of
paper. Please be sure to indicate you name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the following questions.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.             (a)  Full Legal Name of Selling Securityholder:

 

 

(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities listed in Item (3) below are held:

 

 

(c)           Full Legal Name of DTC Participant (if applicable and if not the
same as (b) above) through which Registrable Securities listed in Item (3) below
are held:

 

 

2.             Address for Notices to Selling Securityholder:

 

 

Telephone:

 

Fax:

 

A-2

--------------------------------------------------------------------------------


 

Contact Person:

 

3.             Number of shares of Registrable Securities beneficially owned:

 

 

4.             Nature of Your Beneficial ownership:

 

(a)           If the name of the beneficial owner of the Registrable Securities
set forth in your response to Item 1(a) above is that of a limited partnership,
state the names of the general partners of such limited partnership:

 

 

 

(b)           With respect to each general partner listed in Item 4(a) above who
is not a natural person, and is not publicly held, name each shareholder (or
holder of partnership interests, if applicable) of such general partner. If any
of these named shareholders are not natural persons or publicly held entities,
please provide the same information. This process should be repeated until you
reach natural persons or a publicly held entity.

 

 

 

(c)           If you are not publicly held, name the entity that exercises
voting and dispositive power over the Registrable Securities set forth in Item 3
above (the “Controlling Entity”). If the Controlling Entity is not a natural
person or a publicly held entity, please name the entity that controls such
Controlling Entity and provide the same information for the entity controlling
the Controlling Entity. This process should be repeated until you reach natural
persons or a publicly held entity.

 

(i)            Full legal name of Controlling Entity(ies) or natural person(s)
who have sole or shared voting or dispositive power over the Registrable
Securities:

 

 

(ii)           Business address (including street address) (or residence if no
business address), telephone number and facsimile number of such person(s):

 

Address:               

 

A-3

--------------------------------------------------------------------------------


 

Telephone:

Fax:

 

(iii)          Name(s) of shareholders:

 

5.             Beneficial Ownership of other of the Company’s securities owned
by the Selling Securityholder:

 

Except as set forth below in this Item (5), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (3).

 

(a)           Type and Amount of other securities beneficially owned by the
Selling Securityholder:

 

 

(b)           CUSIP No(s). of such other securities beneficially owned:

 

 

6.             Relationship with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equityholders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

7.             Plan of Distribution:

 

Except as set forth below, the undersigned (including its donees or pledgees)
may distribute the Registrable Securities listed above in Item (3) pursuant to
the Shelf Registration Statement only as follows (if at all): Subject to the
limitations and restricitions set forth in the Stock Purchase Agreement, such
Registrable Securities may be sold from time to time directly by

 

A-4

--------------------------------------------------------------------------------


 

the undersigned or, alternatively, through underwriters, broker-dealers or
agents. If the Registrable Securities are sold through underwriters or
broker-dealers, the Selling Securityholder will be responsible for underwriting
discounts or commissions or agents’ commissions. Subject to the limitations and
restricitions set forth in the Stock Purchase Agreement, such Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale or at negotiated prices. Such sales may be effected in
transactions (which may involve cross or block transactions) (i) on any national
securities exchange or quotation service on which the Registrable Securities may
be listed or quoted at the time of sale, (ii) in the over-the-counter market,
(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market, or (iv) through the writing of options. Subject to the
limitations and restricitions set forth in the Stock Purchase Agreement, the
undersigned may also sell the Company’s Common Stock short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

 

Note:      In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Shelf Registration Statement and the related
prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the Shelf
Registration Statement and the related prospectus.

 

Once this Notice and Questionnaire is executed by the undersigned and received
by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of the Company and the undersigned
with respect to the Registrable Securities beneficially owned by the undersigned
and listed in Item (3) above. THIS NOTICE AND QUESTIONNAIRE SHALL BE GOVERNED IN
ALL RESPECTS BY THE LAWS OF THE STATE OF NEW YORK.

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

 

 

 

 

 

Beneficial Owner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Dated:

 

 

 

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE TO:

 

Shuffle Master, Inc.
1106 Palms Airport Drive
Las Vegas, Nevada 89119
Attention: Jerome R. Smith
Fax: (702) 270-5161

 

A-6

--------------------------------------------------------------------------------